UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              X


ELLEN SKALKA,

                         Plaintiff,

        oaainst                                   NOT FOR PUBLICATION
         ^                                        MEMORANDUM & ORDER
COMMISSIONER OF SOCIAL SECURITY, 16-CV-3228(CBA)
                         Defendant.
                                              X

AMON,United States District Judge:

       Before the Court are cross-motions for judgment on the pleadings in the instant action, an

appeal from a Social Security Administration ("SSA") Administrative Law Judge's ("ALJ")

September 11, 2014 decision denying Social Security Disability Insurance ("SSDI") benefits to

Plaintiff Ellen Skalka. For the reasons stated below, the Court grants the government's motion

and denies Skalka's.

                                        BACKGROUND


       On December 6, 2012, Skalka applied for SSDI benefits, claiming disability since

September 12, 2012. (Court Tr. ("Tr."), D.E. # 9 at 142.) Skalka worked 40 years as a school

speech therapist, instructing students with disabilities from ages 15 to 21. She is now 68 years old

and unemployed. (Id at 80,158-59, 202,223.) She has post-traumatic stress disorder("PTSD")

because of a September 12,2012 incident during which a student punched her in the head and left

her with a concussion and other injuries. (Id at 3, 19, 158, 172, 202.) In resolving the parties'

cross-motions, the Court focuses on recounting the medical records detailing Skalka's mental

impairment rather than her physical impairments because they form the basis for Skalka's appeal

of the ALJ's decision.

       After the SSA denied Skalka's application for benefits, she requested an ALJ hearing on

June 25, 2013. (Tr. at 96-105.) The SSA granted the request, scheduling the hearing for
                                                  1
September 4, 2014 in Jericho, New York. (Id. at 57, 106—26, 129—30, 135-41.) Skalka testified
at the proceeding as did Esperanza Distefano, a vocational expert. (Id. at 57, 127-28, 131-34.)
The record includes reports prepared by two longer-term physicians: Brian Moynihan, Skalka's

primary care physician since 2010, and Catherine Masterson, a clinical psychologist who has
treated Skalka weekly since December 2012. (Id. at 160—61, 237—42.) The record also includes
documents from Abraham Glasman, a neurologist; Paul Herman, a psychologist; Jerome Caiati,

an internist; and A. Stockton, a medical consultant. (Id. at 182, 189, 202, 221—24.) The Court

explains the submissions and the testimony of each of these individuals in turn.

  I,   Documentary Evidence and Testimony

       A.      Moynihan

       The administrative record includes five pages of notes related to Moynihan's examinations

of Skalka between July 19, 2012 to May 4, 2013. (Id at 103,197-201.) Moynihan's notes show
that Skalka visited Moynihan on September 24,2012—twelve days after she was punched by one
of her students—complaining of high stress, tension, and dizziness. (Id at 198.) On December 3,
2012, Skalka reported having frequent panic attacks, being a "ball of anxiety," and seeing a
therapist. (Id at 200.) She said Xanax was not helping her. (Id) Moynihan diagnosed her with
PTSD. (Id) In her benefits application, Skalka reported taking Alpraxolam, Diazepam, and
Lexapro, which Moynihan prescribed for her anxiety. (Id at 160.)
        B.     Masterson


        The administrative record also includes several documents from Masterson. (Id at 237-

42.) On July 31, 2014, Masterson performed a mental-health evaluation of Skalka. (Id at 242.)
Masterson noted that she had been having weekly therapy sessions with Skalka, and that Skalka

was taking Lexapro and Xanax. (Id) Masterson did not find Skalka to be a risk to herself or
others, or to have psychosis, hallucinations, delusions,impulsive or reckless behavior, or problems

with daily activities. (Id) However, Masterson found mild issues with mood disturbance,

cognition, memory, concentration, and social skills, as well as severe issues with her

"Medical/Physical Condition" and job performance. (Id)

       On September 3, 2014, Masterson performed another evaluation of Skalka with an eye

toward determining her capacity to work ("residual functional capacity" in the parlance of the

Social Security Administration). (Id at 237.) Masterson first noted that she could not assess

Skalka's understanding, memory, or ability to carry out instructions. Masterson stated that

Skalka's anxiety symptoms "preclude[d] her [from] entering [the] workplace"; that Skalka could

not carry out detailed instructions when experiencing anxiety in non-work settings; that her
concentration likely would be "impaired in work settings"; and that her anxiety would "interfere

extremely with [her] ability to respond appropriately to students, coworkers, work pressures [and]

changes in work routine." (Id at 238-39.) Masterson noted that Skalka had extreme limitations
in responding appropriately to work pressures. (Id at 238.) According to Masterson, Skalka had
nightly sleep disturbances, and those disturbances interfered with her waking up. (Id)
        Masterson also created a "Treatment Summary," dated September 3, 2014. (Id at 239-

41.) According to the summary, Masterson first met with Skalka on December 5,2012,(sqq id at
239), a day before Skalka applied for SSDI benefits. Masterson diagnosed Skalka with severe
anxiety and panic caused by PTSD. They had fifty-nine PTSD therapy sessions after their first
visit. (Id) Masterson also noted that Skalka had a psychiatric consultation with Robert Katz, but
the record does not include any documents from the consultation. (Id at 239.) Masterson stated

that Skalka was cooperative with treatment and attended sessions regularly. (Id at 240^1.)
       According to Masterson, Skalka's "anxiety, panic, distress, tearfulness, loss ofconfidence,

and feeling overwhelmed [shortly after the incident] were so severe" that she asked a friend to go

to her school and provide her boss with her termination paperwork. (Id at 241.) "The simple act

of talking about [Skalka's]job triggered anxiety and tearfulness," and she could not go near the

school, students, or staff without suffering a panic attack. (Id)

       Masterson noted some improvement over the years; Skalka "no longer gets panic attacks

daily, but now only 2-3 times a week, with her medication." (Id.) Still, Masterson found the panic

attacks to be severe or nearly severe. (Id.) Skalka complained of "generalized anxiety" and a

"new symptom of free-floating anxiety/agoraphobia," which "makes it difficult for her to go to

crowded places, like the mall, or the movies or concerts, etc., or use public transportation, like

trains." (Id) Masterson noted that Skalka still "forces herself to go to crowded places and use

public transportation "while enduring considerable distress." (Id)

        Masterson did not provide any notes from her therapy sessions with Skalka. At the hearing,

the ALJ noted the absence of notes, and Skalka's counsel stated that the summary was "in lieu of

treatment notes" because Masterson kept only shorthand notes, which she summarized, and

"doesn't keep treatment records." (Id at 64.)

        C.     Glasman


        On October 23,2012, Glasman examined Skalka. (Id at 202.) According to Glasman,she

was "somewhat tearful throughout the course of her examination," although she had a normal

higher integrative function. (Id)

        D.     Herman


        On January 29, 2013, Herman performed a consultative examination of Skalka. (Id at

182-86.) According to Herman, Skalka had random panic attacks, had difficulty leaving her bed.
was tired, and had a tense affect. (Id at 183-84.) Herman reported that Skalka regularly sees a

psychiatrist and therapist, and has been prescribed Lexapro, Xanax, and Diazepam. (Id at 182.)

Skalka told him that she was "too fearful" to return to her prior workplace, and that she did not

consider other jobs because "she is 63 and she is trained to be a speech pathologist." (Id at 183.)

       Still, Herman noted that Skalka was "friendly and cooperative with adequate social skills";

had regular posture, eye contact, and speech patterns; and possessed a "neutral" mood,"coherent

and goal oriented" thought processes, fair insight and judgment, and average to above-average

cognitive functioning. (Id at 183-84.) Moreover, Skalka reported no "significant difficulties"

with her daily activities, saying that she socializes with friends and family members, watches

television, reads, and goes to the movies. (Id at 184.)

       Based on the consultation, Herman diagnosed Skalka with panic disorder without

agoraphobia. (Id at 185.) He concluded that Skalka could follow simple directions and
instructions, perform simple tasks, maintain attention and concentration for low-level
employment, learn new tasks, perform familiar complex tasks, make simple work-related
decisions, relate adequately with others, and maintain her own funds. (Id.) He also concluded that
she would find difficult "appropriately dealing with stress" and "maintaining a regular schedule,"

and that "returning to her prior work setting is something that may be too much for her." (Id)
Nonetheless, he concluded that her psychiatric problems "d[id] not appear to be significant enough

to interfere with [her] ability to function on a daily basis to the extent that all vocational functioning
would be completed." (Id.)
       E.      Caiati


       On March 15, 2013, Caiati also performed a consultative examination of Skalka. (Id at

189-93.) Skalka told Caiati that she cooks,shops,showers and dresses herself, watches television,

listens to the radio, reads, goes out to eat, and socializes with friends. (Id at 190.)

       F.      Stockton


        On May 21, 2013, Stockton performed a consultative examination of Skalka with a focus

toward her residual functional capacity and her mental function. (Id at 221-24; see also id at 90-

91.) Stockton noted Skalka's ability to cook, perform household tasks, travel alone, shop, handle

money, socialize with friends, "interact appropriately" with coworkers and supervisors, adapt to
changes in the work environment, and engage in hobbies. (Id at 223.) Still, Skalka reported
intermittent panic attacks and sleep disorder, and Stockton noted a tense affect. (I^ For her
anxiety symptoms, Skalka was taking Lexapro,Xanax,and Diazepam and attending "intermittent"
outpatient therapy. (Id.)

        Stockton reached largely positive conclusions about Skalka's mental health. In general,

Stockton found no significant limitations with Skalka's understanding, memory, concentration,
persistence, and social interaction, although Stockton found moderately limited Skalka's ability to
"perform activities within a schedule," "maintain regular attendance," "be punctual within
customary tolerances," and "get along with coworkers or peers without distracting them or
exhibiting behavioral extremes." (Id. at 221—22.) Stockton in general found Skalka's adaptation
skills to be moderately limited, although Stockton noted no significant limitation with her ability
to "take appropriate precautions" in light of"normal hazards." (Id. at 222.)
       G.      Skalka


       At the September 4, 2014 hearing, Skalka testified before the ALJ. (See id at 59-73.)

Skalka stated that she took Xanax three to five times a week, Valium once a week, and Lexapro

daily. (Id at 64-65.) She noted that she had retired shortly after the incident because of her

"emotional disability," that she recently moved into a senior living community, and that she no

longer lived with anyone. (Id at 59, 61—62, 66, 79.) Skalka noted that she had difficulty going

back to the school and felt non-functional shortly after the incident. (Id at 62.) She testified that

she did not try to attain other employment because speech therapy "is what [she has] done [her]

whole life"; because "all [her] confidence is gone"; because entering an office building, for

instance, would cause her to have a panic attack; and because she had a "fear of people" and

"situations [she did not] know." (Id at 62,69-70.) Skalka said she had not made any new friends
in two years, and that she did not talk to strangers, including friends of her friends,"unless [she]
ha[d]to." (Id at 70-71.)

        During a typical day,Skalka testified that she takes a shower and tries to perform household
chores. (Id at 65.) She sometimes shops for food, socializes with friends, eats with them, and
plays mahjong. (Id) Skalka says that going to the movies is now an issue, because there are "too

many people" and she gets panic attacks. (Id at 65-66.) Skalka said she "ha[sn't] been to the
movies ... probably since" the incident. (Id at 66.) Skalka also testified that she drives in the
neighborhood to small food stores, but not to malls, where she has "a lot of trouble." (Id at 68-
69.) Skalka also noted that she traveled to Curacao once for her nephew's wedding, and that she
hopes to visit her son and his family in California. (Id at 66—67.) When her son's family lived
nearby, Skalka, her boyfriend, her son, and her daughter-in-law would bring her granddaughters
to the museum, shops, playground, and other places. (Id at 67.) Skalka also has dinner outside
her home and "do[es] family things" with her boyfriend and his family. (Id at 67-68.) Skalka

said that she visits New York City to see friends and watch Broadway shows, but that she must

take a train with a friend. (Id at 68.) She said she used to be an "avid reader," reading two books

a week, but that her concentration has diminished to a point that she needs months to read one

book. (Id at 71.)

       H.      Distefano


       Finally, the ALJ considered Distefano's testimony during the hearing. (See id at 73-76.)

Distefano testified that an individual of Skalka's age, education, and prior experience could not

serve as a speech therapist, even if she is limited to low-stress jobs, occasional contact with

coworkers and supervisors,and no contact with the general public. (Id at 74.) However,Distefano

testified that she could work as a file clerk, general office clerk, or data examination clerk, and that

she could maintain such a Job while taking three to four days off a month. (Id at 75.) Finally,

Distefano said Skalka would have transferable skills from her speech therapy experience:

"expressive communication skills," "clerical skills that are transferable across all industry lines,"
"the ability to keep records," the ability to "work with organizations," problem solving, and
knowledge and understanding of policies and procedures. (Id at 76.)

        II.     The ALJ's Decision


        A week after the hearing, on September 11, 2014,the ALJ issued a decision denying SSDI

benefits. (^ id at 17-28.) The ALJ found Skalka's statements about the "intensity,

persistence[,] and limiting effects" of her PTSD symptoms"not entirely credible." (Id at 23.) The
ALJ found that Skalka could perform low-stress work with occasional contact with supervisors

and coworkers and no contact with the general public. (Id at 24.) The ALJ found support for this

finding in Masterson's and Herman's records. (Id) Otherwise, the ALJ found no "basis to limit


                                                   8
[Skalka] further." (Id at 24.) The ALJ cited to favorable findings in Herman's report. (Id)

Moreover,the ALJ noted that Skalka "testified to a wide range of daily activities and good social

functioning, which belies her allegation of mental disability." (Id at 25.) The ALJ emphasized

that Skalka had a "conservative" course of treatment, and that she did not try to find other work

because of her age and training as a speech pathologist. (Id)

       The ALJ assigned less weight to other records and findings. Citing the absence of

"evidentiary support," the ALJ gave "little weight" to Herman's conclusion that Skalka would

have difficulty maintaining a regular schedule. (Id) The ALJ gave "little weight" to Stockton's

opinion because it was "internally inconsistent." (Id) The ALJ noted that, at one point, Stockton

found moderate limitations in responding appropriately to changes in the work setting and getting

along with coworkers and peers without distracting them or exhibiting behavioral extremes, but

that, at another point, Stockton said Skalka "would be able to . . . interact appropriately with
coworkers and supervisors[] and adapt to changes in the work environment." (Id) The ALJ also
assigned "little weight" to Masterson's opinion. (Id at 26.) The ALJ said that the opinion "is not
well supported," that the underlying treatment notes were unavailable, and that Masterson's
diagnoses are contradicted by Skalka's testimony and Herman's "largely benign" report. (Id)
        After determining Skalka's residual functional capacity,the ALJ determined that she could

not perform her past work in speech therapy; neither side challenges this finding. (Id) The ALJ
then turned to determining whether Skalka could perform other work in the national economy.

The ALJ noted that Skalka was "closely approaching retirement age," has at least a high school

education, and is able to communicate in English. (Id) The ALJ also focused on Distefano's

testimony that speech therapists gain transferable skills in communication, problem solving, and
recordkeeping. (Id) The ALJ credited Distefano's testimony that an individual in Skalka's
circumstances could work as a file clerk, general office clerk, or data examination clerk, and that

her skills would help in those jobs. (Id. at 27.) She concluded "[bjased on the application for a

period ofdisability and disability insurance benefits filed on December 4,2012,[that] the claimant
is not disabled under... the Social Security Act." (Id.)

                                  STANDARD OF REVIEW

       Under 42 U.S.C. § 405(g),"[a]ny individual, after any final decision ofthe Commissioner

made after a hearing to which [s]he was a party, may obtain a review of such decision by a civil

action ...," and the Court "shall have power to enter, upon the pleadings and transcript of the

record, aJudgment affirming, modifying,or reversing the decision...,with or without remanding
the cause for a rehearing." Because the Appeals Council denied review of the case,"the ALJ s
decision, and not the Appeals Council's, is the final agency decision." Lesterhuis, 805 F.3d at 87.
        "[T]he ultimate determination of whether a person has a disability within the meaning of
the [Social Security] Act belongs to the Commissioner" of Social Security. Id, The Court"may
set aside the Commissioner's decision only if it is based upon legal error or ifthe factual findings

are not supported by substantial evidence in the record as a whole." Greek v. Colvin. 802 F.3d
370,374-75(2d Cir. 2015). The Court also may not "affirm an administrative agency on grounds
different from those considered by the agency." Lesterhuis v. Colvin, 805 F.3d 83, 87(2d Cir.
2015)(per curiam)(quoting Burgess v. Astrue, 537 F.3d 117, 128(2d Cir. 2008)).
        With respect to legal findings, the Court generally will remand if "there is a reasonable
basis for doubt whether the ALJ applied correct legal principles." Pounore v. Astrue, 566 F.3d
303, 306 (2d Cir. 2009). In reviewing the ALJ's factual findings for substantial evidence, the
Court must"examine the entire record,including contradictory evidence and evidence from which

conflicting inferences can be drawn." Selian v. Astrue., 708 F.3d 409, 417(2d Cir. 2013). The


                                                 10
substantial evidence standard is "a very deferential standard of review" and requires the Court to

uphold factual findings unless"a reasonable factfinder would have to conclude otherwise." Brault

V. Soc. Sec. Admin.. Comm'r.683 F.3d 443,448(2d Cir. 2012)(emphasis in original).

                                          DISCUSSION


  I.   Background on SSDI Benefits

       An individual requesting SSDI benefits must be "insured" and "under a disability."

Cleveland v. Policv Mgmt. Svs. Corp.. 526 U.S. 795, 801 (1999). "The Commissioner of Social

Security has adopted regulations that provide a five-step framework for evaluating" disability.

Kohler v. Astrue. 546 F.3d 260, 265 (2d Cir. 2008). The first three steps ask:(1)"whether the

claimant is presently employed";(2)"whether the claimant has a 'severe impairment' that limits
her capacity to work"; and (3)"whether the claimant has an impairment that is listed in Appendix
1 of the regulations." Perez v. Chater. 77 F.3d 41,46(2d Cir. 1996). The parties do not dispute

the ALJ's findings with respect to these steps. Accordingly, the Court accepts that(1) Skalka is
not presently employed;(2) her PTSD constitutes a severe mental impairment under the SSA s
regulations; and (3) her PTSD symptoms are not equivalent to the mental disorders listed in the
regulations as disabilities perse, see 20 C.F.R. pt. 404, subpt. P,app. 1.

        The fourth and fifth steps require the ALJ to determine whether an individual is entitled to

SSDI benefits despite her impairment not being listed as a disability per se. An ALJ must

determine an individual's "residual functional capacity," or RFC. The RFC measures "the most

[a disabled individual] can do despite [her] limitations." 20 C.F.R. § 404.1545(a)(1). The ALJ
considers all "relevant... evidence" and "medically determinable impairments."                   14.

§§ 404.1545(a)(2), 404.1545(a)(3). In assessing the RFC,the ALJ must "identify the individual's




                                                 11
functional limitations or restrictions and assess [] her work-related abilities on a function-by-

function basis ...     Cichocki v. Astrue. 729 F.3d 172,176(2d Cir. 2013)(per curiam).

          During the fourth step ofthe SSA's framework,the ALJ "considers whether the claimant's

[RFC] permits [her] to return to [her] past relevant work." Lesterhuis. 805 F.3d at 86 n.2. "If so,

the claimant is not disabled." Id Here, the ALJ determined that Skalka could not return to her

past work and the parties do not dispute this finding. At step five, the ALJ "considers, based on

the claimant's [RFC] and vocational factors, whether the claimant can do other work existing in

significant numbers in the national economy." Id "If so, the claimant is not disabled." Id Here,

the ALJ determined, based on Skalka's RFC,that she could perform work as a file clerk, general

office clerk, or data examination clerk and that these jobs exist in the national economy. It is only

this final determination that is in dispute.

          At her hearing, Skalka bore the burden of proof with respect to steps one through four, at

which point the burden shifted to the Commissioner to "provid[e] evidence that demonstrate[d]
that other work exist[ed] in significant numbers in the national economy that [Skalka] c[ould] do,

given [her] residual functional capacity and vocational factors." 20 C.F.R. § 404.1560(c)(2);
Poupore V. Astrue. 566 F.3d 303, 306(2d Cir. 2009).

    II.      The Treating Physician Rule

          Skalka's primary contention is that the ALJ afforded inadequate weight to the diagnosis of
Masterson, her treating physician, in violation of the treating physician rule. See 20 C.F.R.

§ 404.1527(c). In determining a Social Security applicant's residual functional capacity, the

opinions of a "treating physician" merit "'controlling weight' so long as they are 'well-supported
by medically acceptable...techniques and [are] not inconsistent with the other substantial
evidence in [the record]."' Lesterhuis. 805 F.3d at 88 (citation omitted). Inversely,"the opinion


                                                  12
ofthe treating physician is not afforded controlling weight where ... the treating physician issued

opinions that are not consistent with other substantial evidence in the record, such as the opinions

of other medical experts." Greek. 802 F.3d at 375 (quoting Halloran v. Bamhart. 362 F.3d 28,32

(2d Cir. 2004)).

       Here, the ALJ declined to give Masterson's testimony controlling weight. If an ALJ

decides not to give controlling weight to a treating physician's opinion, the ALJ "consider[s]

several factors in determining how much weight the opinion should receive," including "(1) the

frequency, length, nature, and extent oftreatment;(2)the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the remaining medical evidence; and,(4)
whether the physician is a specialist." Id (quoting Selian. 706 F.3d at 41); see also 20 C.F.R.

§ 404.1527(c). "After considering the above factors, the ALJ must comprehensively set forth his
reasons for the weight assigned to a treating physician's opinion." Id The decision must include
"'good reasons' for not crediting the opinion." Burgess. 537 F.3d at 129-30 (quoting Snell v.
Anfel. 177 F.3d 128, 133 (2d Cir. 1999)). The ALJ fails to provide "good reasons" if he "rest[s]

his rejection of [the physician]'s opinion on flawed reasoning and fail[s] to provide any other
reasons for rejecting the opinion." Greek. 802 F.3d at 376. Moreover, an ALJ fails to provide a
good reason if he relies on a "factually incorrect" reason. Zabala v. Astrue. 595 F.3d 402,409(2d
Cir. 2010). Even when the ALJ does not recite the treating physician rule and the corresponding
factors mechanically, the Court will affirm when "the substance of the treating physician rule [is]
not traversed." Halloran. 362 F.3d at 32.

        Although the ALJ did not discuss the length of Masterson's treatment or her expertise as a

 clinical psychologist in detail, the Court finds that the ALJ's decision to afford Masterson's
 diagnosis less-than-controlling weight was supported by "good reasons." Greek.802 F.3d at 376.


                                                 13
The ALJ gave Masterson's diagnosis "little weight," because Masterson did not provide treatment

notes and because her conclusions were in conflict with the consultative examination of Dr.

Herman and Skalka's own testimony. (Tr. at 24.) Substantial evidence supports this decision.

       Although Skalka's counsel relayed Masterson's explanation for why she lacked treatment

notes,(id at 64),the ALJ's decision to consider the lack ofnotes is consistent with SSA regulations

and circuit law. See, e.g.. 20 C.F.R. § 404.1527(c)(3)("The more a medical source presents

relevant evidence to support a medical opinion, particularly medical signs and laboratory findings,

the more weight we will give that medical opinion."); Selian, 706 F.3d at 41 (ALJ must consider

"the amount of medical evidence supporting the opinion").

       Further, it was appropriate for the ALJ to criticize Masterson's diagnosis for "alleg[ing]

symptoms that are at odds with [Skalka's testimony about her] admitted daily functioning." (Tr.
at 26.); s^20 C.F.R. § 404.1527(c)(4)("Generally, the more consistent a medical opinion is with
the record as a whole, the more weight we will give to that medical opinion."). Masterson's

treatment summary indicated that Skalka had "free-floating anxiety/agoraphobia," which "makes
it difficult for her to go to crowded places, like the mall, or the movies or concerts, etc., or use

public transportation, like trains." (Tr. at 241.) Although Skalka testified that she did not talk to
strangers "unless [she] ha[s] to,"(id at 70-71), and that she has "trouble" in malls,(id. at 68-69),
substantial evidence supports the conclusion that Skalka's social problems were not as severe as

Masterson's diagnosis suggests. As the ALJ noted, Skalka testified that she "goes to Broadway
shows,takes her grandchildren to places such as the museum,attends her male companion's family
functions, goes out to dinner, and recently took a trip to Curacao." (Id at 26.)

        Finally, the ALJ properly noted that Masterson's records are "contradicted by Dr.
Herman's largely benign examination report." (Id at 26.) Herman noted in relevant part that


                                                 14
Skalka had "adequate social skills," maintained regular eye contract, had a neutral mood, and

socialized with family and friends. (Id. at 183-85.) Further, Herman diagnosed Skalka with panic

disorder without agoraphobia,(id at 185), in contrast with Masterson's diagnosis of"free-floating

anxiety/agoraphobia." (id. at 241). Herman concluded that Skalka could follow directions,

perform simple tasks, maintain concentration for low-level employment,learn new tasks, perform

familiar complex tasks, make simple work-related decisions, and relate with others,(id at 185)—

all in conflict with Masterson's conclusion that Skalka could not work because ofher PTSD. These

contradictory conclusions drawn by Herman gave the ALJ further reason not to rely heavily on

Masterson.


       It is worth noting that the ALJ's decision to assign "little weight" to Herman's assessment

that Skalka "may have difficulty ... maintaining a regular schedule," does not render suspect her
reliance on other aspects ofHerman's assessment. The ALJ determined that this conclusion lacked
"evidentiary support." (Tr. at 25.) And the ALJ's decision was consistent with Herman's own

conclusion that despite Skalka's possible difficulty maintaining a schedule, her psychiatric

problems "d[id] not appear to be significant enough to interfere with [her] ability to function on a
daily basis to the extent that all vocational functioning would be completed." (Id at 185.) The
ALJ appropriately relied on the well-supported portions of Herman's assessment while
discrediting those portions that lacked support. Cf Christina v. Colvin, 594 F. App'x 32, 33(2d

Cir. 2015)("We reject Christina's contention that the administrative law judge('ALJ')committed
reversible error by dismissing a portion of the opinion of consultative examiner. Dr. Rush,
indicating that Dr. Rush thought Christina might have difficulty adhering to a work schedule ...").
        "Genuine conflicts in the medical evidence are for the Commissioner to resolve." Veino

V. Bamhart.312 F.3d 578,588(2d Cir. 2002). As such,the Court"'defer[s]to the Commissioner's


                                                 15
resolution of conflicting evidence,' and accept[s] the weight assigned to the inconsistent opinions

as a proper exercise of the ALJ's discretion." Smith v. Berrvhill. 740 F. App'x 721, 726(2d Cir.

2018)(quoting Case v. Comm'r of Soc. Sec.,692 F.3d 118,122(2d Cir. 2012)). Where, as here,

"the opinions of a treating physician... are contradicted by other substantial evidence in the

record," the ALJ does not err by deciding not to give the opinions controlling weight. Id; see also

Monseur v. Heckler. 722 F.2d 1033, 1039 (2d Cir. 1983)("It is an accepted principle that the

opinion of a treating physician is not binding if it is contradicted by substantial evidence, and the
report of a consultative physician may constitute such evidence."); Diaz v. Shalala, 59 F.3d 307,
313 n.5 (2d Cir. 1995)("[T]he opinions of nonexamining sources [can] override treating sources'
opinions provided they are supported by evidence in the record.").

        Because substantial evidence supported the ALJ's decision, it was not error for her to give

Masterson's diagnosis less-than-controlling weight.

    III.      Duty to Develop

        Next, Skalka suggests that the ALJ failed to adequately develop the record regarding the
progression of her PTSD subsequent to Herman's evaluation. The Court finds that the ALJ did
not fail to develop the record. "[T]he ALJ generally has an affirmative obligation to develop the
administrative record." Perez. 77 F.3d at 47. SSA regulations describe this duty as follows:

"[bjefore we make a determination that you are not disabled, we will develop your complete
medical history ...[and] will make every reasonable effort to help you get medical reports from
your own medical sources when you give us permission to request the reports." 20 C.F.R.
§ 404.1512(d).

           Skalka appears to suggest that the ALJ erred by failing to seek out information about her
condition's progression subsequent to Herman's evaluation. But the record contains information


                                                  16
that post-dates Herman's evaluation; for instance, Masterson's reports. The ALJ was under no

obligation to seek out further records from Herman specifically. Perez, 77 F.3d at 48 ("the fact

that the ALJ did not specifically request information from [a particular physician] regarding the

onset of [claimant's] disability does not demonstrate a failure to develop the record"). Skalka
points to no medical records that the ALJ should have found prior to reaching her residual
functional capacity determination. The only records that appear to be missing from the SSA record
are Masterson's treatment notes, which, as noted above,could not be provided because Masterson

"doesn't keep treatment records." (Tr. at 64.) "The ALJ is not required to develop the record any
further when the evidence already presented is 'adequate for [the ALJ]to make a determination as

to disability,"' as here. Janes v. Berrvhill. 710 F. App'x 33, 34(2d Cir. 2017)(quoting Perry, 77
F.3dat48).

         The Court therefore rejects Skalka's contention that the ALJ did not satisfy her duty to
develop the record.

   IV.      Vocational Expert Testimony

         Skalka's final contention is that the ALJ erred in relying on Distefano's testimony that

Skalka had transferrable skills that would allow her to work as a file clerk, general office clerk, or

data examination clerk. (Tr. at 27.) At oral argument, Skalka indicated that she was relying on

20 C.F.R. § 404.1568(d)(4) which states: "If you are closely approaching retirement age ..., we
will find that you have skills that are transferable to skilled or semiskilled light work only if the
light work is so similar to your previous work that you would need to make very little, if any,
vocational adjustment in terms of tools, work processes, work settings, or the industry." (D.E.
# 19.) The Court rejects Skalka's contention.




                                                  17
       A relevant Social Security Ruling requires that,"[w]hen a finding is made that a claimant

has transferable skills, the acquired work skills must be identified, and specific occupations to

which the acquired work skills are transferable must be cited in the State agency's determination

or ALJ's decision." Social Security Ruling 82-41,1975-1982 Soc. Sec. Rep. Serv. 847,1982 WL

31389, at *7 (1982)("SSR 82-41"). "This evidence may be [vocational specialist] statements

based on expert personal knowledge." Id And "where job skills have universal applicability

across industry lines, e.g., clerical, professional, administrative, or managerial types of jobs,

transferability of skills to industries differing from past work experience can usually be

accomplished with very little, if any, vocational adjustment where jobs with similar skills can be

identified as being within an individual's [residual functional capacity]." Id at *6.

       The ALJ followed this protocol adequately. At the hearing, she solicited from Distefano

that Skalka acquired from her job as a speech therapist "expressive communication skills,"

"clerical skills," "the ability to keep records," the ability to "work with organizations," and more.

(Tr. at 76.) Distefano testified that these skills would allow Skalka to work as a general office
clerk, a data examination clerk, or a file clerk, and that these jobs were available in the national
economy. (Id at 75.) Relying on this information, the ALJ determined that "the claimant's

acquired skills ... would transfer ... with very little vocational adjustment required." (Id at 27.)
The ALJ's conclusion was consistent with SSR 82-4rs admonition that clerical skills can be

transferred with very little vocational adjustment. SSR 82-41, at *6; Gaddis v. Commissioner of
Soc. Sec..417 F. App'x 106,108(3d Cir. 2011)("[T]he ALJ determined that the skills Gaddis had
gained from being a teacher were at a higher level than those required for other sedentary, semi
skilled occupations, including the occupations of examination clerk and clerical sorter, and were
thus transferable to those occupations with little, if any, vocational adjustment.. . . This is


                                                 18
sufficient."); see also Bachard v. Commissioner of Soc. Sec.. 628 F. App'x 685, 687 (11th Cir.

2015); Jensen v. Bamhart. 436 F.3d 1163,1167-68(10th Cir. 2005).

       Because the ALJ identified that Skalka had transferrable clerical skills based on

Distefano's testimony, she met her burden to show that Skalka could do clerical work with "very

little vocational adjustment" despite her "approaching retirement age."            20 C.F.R.

§ 404.1568(d)(4); Poupore. 566 F.3d at 306.

                                        CONCLUSION


       For the foregoing reasons, the Court GRANTS the government's cross-motion for

judgment on the pleadings and DENIES Skalka's. The Court respectfully directs the Clerk of

Court to enter judgment accordingly and to close this case.

       SO ORDERED.


Dated: March 31, 2019
       Brooklyn, New York                            s/Carol Bagley Amon

                                                    Carol Ba^ey ^melh
                                                    United States District Judge




                                               19
